        Case 1:19-cv-06424-JPC-KNF Document 84 Filed 03/01/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
ESLAM HASSAN,

                          Plaintiff,
        -against-

CORRECTION OFFICER JOHN DOE; CAPTAIN
JOHN DOE; CORRECTION OFFICER # 6314
JOHN DOE; CAPTAIN MANZO; PSYCKE                                                     ORDER
CLINICIAN JOHN DOE; PSYCKE CLINICIAN
JOHN DOE; PSYCKE CLINICIAN SOCIAL                                           19-CV-6424 (JPC)(KNF)
WORKER JANE DOE; PSYCKE CLINICIAN
SOCIAL WORKER CLINICIAN JANE DOE;
PSYCHIATRIST MOICA STAHLMANN; PSYCHE
SOCIAL WORKER FLORE MENARDY; SOCIAL
WORKER PSYCHKE CLINICIAN WARREN
BUSH; PSYCHE CLINICIAN CARLOS
HEREDIA; C.O. COPPER; C.O. #8343 JOHN
DOE; C.O. JOHN DOE; CAPTAIN JOHN DOE;
C.O. JOHN DOE, sued individually and in their
official capacities; also supervisors liability,
WARDEN TONY DURANTE; COMMISSIONERS
AND SUPERVISORS JOHN and JANE DOES,
sued municipal liability and individually and in their
official capacities,

                           Defendants.
-----------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

        The defendants filed a motion, on November 13, 2020, to dismiss the plaintiff’s complaint. The

docket sheet maintained by the Clerk of Court for this action does not reflect that the plaintiff, who is

proceeding pro se, has responded to the motion. Therefore, on or before March 18, 2021, the plaintiff

shall serve and file his response to the defendants’ motion to dismiss; any reply shall be served and filed

on or before March 25, 2021. The plaintiff is reminded that failing to comply with a court order may

result in sanctions, including the dismissal of the complaint.
       Case 1:19-cv-06424-JPC-KNF Document 84 Filed 03/01/21 Page 2 of 2



The Clerk of Court is directed to mail a copy of this order to the plaintiff.

Dated: New York, New York                               SO ORDERED:
       March 1, 2021




                                                   2
